PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Sundia, ET AL. 
Application No. 16/390,203
Filed:  April 22, 2019
Attorney Docket Number: 
ENSC:0097
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On July 22, 2021, a non-final Office action was mailed, setting a shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available. A Notice of Abandonment was mailed on  January 28, 2022, wherein the Technology Center indicated that the subject application is abandoned because no response to the non-final Office had been received.

On March 10, 2022, applicant filed a petition under 37 CFR 1.181, to withdraw the holding of abandonment. The petition was granted by a “Decision on Petition” mailed on May 18, 2022. Pursuant to the decision on petition, the non-final Office action mailed on July 22, 2021, was to be resent and the period for reply thereto reset. 

The application file

The record does not reflect that the t non-final Office action mailed on July 22, 2021, was to be resent and the period for reply thereto reset, as directed by the “Decision on Petition” mailed on May 18, 2022. Rather, a Notice of Abandonment was mailed on September 1, 2022, informing that the application is abandoned for failure to file a timely and proper response to the July 22, 2021, non-final Office action.





Analysis and conclusion

The application should not be held abandoned in view of the “Decision on Petition” granting the petition to withdraw the holding of abandonment.  The imposition of the holding of abandonment is improper, accordingly.

In view of the foregoing, the holding of abandonment is WITHDRAWN, sua sponte. The Notice of Abandonment mailed on September 1, 2022, is vacated.

The application is referred to Technology Center Art Unit 3655 for further processing to include mailing of a non-final Office action with a new shortened statutory period for reply thereto.

Telephone inquiries concerning this decision may be directed to the undersigned at (571)272-3222. Questions regarding the further processing of the application must be directed to the Technology Center at (571) 272-3600.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET